People v Garcia (2017 NY Slip Op 09097)





People v Garcia


2017 NY Slip Op 09097


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CURRAN, AND TROUTMAN, JJ. (Filed Dec. 22, 2017.) 


MOTION NO. (1155/12) KA 10-00517.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vFRANK GARCIA, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.